DETAILED ACTION
It is hereby acknowledged that the following papers have been received and placed of record in the file: Amendment date 12/14/2021.
Claims 1-8, 11-18, 21-24, 31-38 and 41-47 are presented for examination. 
Response to Arguments
Applicant's arguments with respect to claims 1-8, 11-18, 21-24, 31-38 and 41-47 have been considered but are moot in view of the new ground(s) of rejection. 
Allowable Subject Matter
Claim 44 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 45 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hsieh et al. (US 2018/0062787 A1).
Regarding claim 45, Hsieh teaches a method for adjusting transmission power of devices communicating on portions of a wireless channel, the method comprising: 
assigning to each of a plurality of client devices a respective portion of the wireless 30channel (The frequency band is equally divided into four sub-bands for 1, RU2, RU3, and RU4, all having the same band width BW, for stations to communicate with an access point (AP) see Hsieh: ¶[0016]; Fig.1);  
transmitting to each of the plurality of client devices over the corresponding assigned portion of the wireless channel a corresponding wireless, each corresponding wireless signal having a first power level (transmitting to each different stations (RU5-RU8), each one with transmission power (such as +3dB, +1 dB) see Hsieh: Fig.2; ¶[0017]); 
determining a power level of a received wireless signal at each of the plurality of client 35devices in response to the corresponding transmitted wireless signal having the first power level (determine condition of the channel CH  in lower and higher frequency band is poor  “the AP uses higher transmission power (e.g. +3 dB as shown in FIG. 2) for communicating in the RUs RU1 and RU4” see Hsieh: ¶0017]; Fig.2; ¶0016-0017]; Fig.3); and 
adjusting a transmission power of the corresponding wireless signal being transmitted over each portion of the wireless channel to substantially equalize the power levels of the received wireless signals at the plurality of client devices (adjusting a transmission power in response to SNR of sub-band  and different channel power allocation equal in Channel 1 for RU1-RU4  “To enhance the communication quality, the AP can adjust a transmission power in response to the SNR of the sub-band for communicating with the RUs RU5, RU6, RU7 and RU8” see Hsieh: ¶[0017]; Fig.1-4).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-6, 11, 14-16, 21, 24, 31, 34-36 and 46-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al. (US 2018/0062787 A1) in view of Marupaduga et al. (US 10,834,678 B1).

Regarding claim 1, Silverman teaches a method for adjusting transmission power of devices communicating within a wireless channel, the method comprising: 
assigning a first portion of a wireless channel to a client device, wherein an access point communicates with the client device 40using radio transmission at a first power level and in accordance to a first wireless protocol (AP schedule resource unit (RU) for a station using higher frequency band and in according to different Modulation (64QAM) “the AP uses higher transmission power (e.g. +3 dB as shown in FIG. 2) for communicating in the RUs RU1 and RU4” see Hsieh: ¶0017]; Fig.2; ¶0016]; Fig.3); 

assigning the second power level to transmissions made by the access point when communicating with the client device in the first portion of the wireless channel (assign lower transmission power to a station “while using lower transmission power (e.g. 1 dB as shown in FIG. 2) to communicate with the RUs RU2 and RU3” see Hsieh:  ¶[0017]; Fig.3); and
 transmitting, from the access point, a message to the client device at the second power 50level in the first portion of the wireless channel (AP use lower transmission power to transmit message to communicate with RUs RU2 and RU3 see Hsieh: ¶[0017]; Fig.3).
Hsieh does not explicitly teaches determining that a transmission of a second wireless protocol signal from a source different than the access point is occurring in the first portion of the wireless channel.
However, Marupaduga teaches the determining that a transmission of a second wireless protocol signal from a source different than the access point is occurring in the first portion of the wireless channel (first node and second node using different wireless protocol signals and first and second node are different  “the first node 412 may 300 via a first communication protocol 470 (5G), and the second node 422 may wirelessly communicate with the WCD 300 via a second communication protocol 472 (4G)” and “alternatively, the first node 412 and second node 422 may be located at different access points” see Marupaduga: Fig.4 elements 412 and 422; Col.11 line 49-55; Col.12 lines 3-7) in order to provide more efficient and satisfactory user experience (see Marupaduga: Col.1 lines 45-49).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to create the invention of Hsieh to include (or to use, etc.) the determining that a transmission of a second wireless protocol signal from a source different than the access point is occurring in the first portion of the wireless channel as taught by Marupaduga in order to provide more efficient and satisfactory user experience (see Marupaduga: Col.1 lines 45-49).
Regarding claim 4, the modified Hsieh taught the method of claim 1 as described hereinabove. Hsieh further comprising: Page 2 of 14determining a difference between a maximum power level for the wireless channel and the second power level; allocating the difference of the power levels for transmissions over one or more different 5portions of the wireless channel (high power of 3dB for 64QAM and low power of 1dB at 256QAM and 1024 QAM and use higher and lower transmission power for communication the resource units (RUs) see Hsieh: ¶[0017]; Fig.2-3).  
Regarding claim 5, Hsieh teaches a method for blanking transmissions in a channel to reduce interference during simultaneous wireless transmissions, the method comprising: 
0016]; Fig.3); 
identifying a plurality of impacted resource units from the plurality of resource units, 10wherein the plurality of impacted resource units is in the first portion of the wireless channel (in response to condition (SNR) and adjusting the power to lower transmission power and different modulation (QAM256) “while using lower transmission power (e.g. 1 dB as shown in FIG. 2) to communicate with the RUs RU2 and RU3” see Hsieh: ¶[0017]; Fig.2); 
assigning the plurality of resource units to the plurality of client devices communicating in accordance with the first wireless protocol, wherein the plurality of impacted resource units is not assigned to client devices for communication (assign lower transmission power to a station “while using lower transmission power (e.g. 1 dB as shown in FIG. 2) to communicate with the RUs RU2 and RU3” see Hsieh:  ¶[0017]; Fig.3); and 
15transmitting, from the access point, a message to a client device (AP use lower transmission power to transmit message to communicate with RUs RU2 and RU3 see Hsieh: ¶[0017]; Fig.3).  

However, Marupaduga teaches the determining that a transmission of a second wireless protocol signal from a source different than the access point in the first portion of the wireless channel (first node and second node using different wireless protocol signal and first and second node are different “the first node 412 may wirelessly communicate with the WCD 300 via a first communication protocol 470 (5G), and the second node 422 may wirelessly communicate with the WCD 300 via a second communication protocol 472 (4G)” and “alternatively, the first node 412 and second node 422 may be located at different access points” see Marupaduga: Fig.4 elements 412 and 422; Col.11 line 49-55; Col.12 lines 3-7) in order to provide more efficient and satisfactory user experience (see Marupaduga: Col.1 lines 45-49).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to create the invention of Hsieh to include (or to use, etc.) the determining that a transmission of a second wireless protocol signal from a source different than the access point in the first portion of the wireless channel as taught by Marupaduga in order to provide more efficient and satisfactory user experience (see Marupaduga: Col.1 lines 45-49).
Regarding claim 6, the modified Hsieh taught the method of claim 5 as described hereinabove. Hsieh further comprising increasing a power level for transmissions made by the access point when communicating over resource units that are (1) in the plurality of resource units and (2) not in the plurality of impacted resource units (adjusting 0017]).  
Regarding claim 11, claim 11 is rejected for the same reason as claim 1 as set forth hereinabove. Claim 11 recites a system that perform same functionalities as method of claim 1. 
Regarding claims 14-16, they are is rejected for the same reason as claims 4-6 as set forth hereinabove.
Regarding claim 21, claim 21 is rejected for the same reason as claim 1 as set forth hereinabove. Claim 21 recites a system of means that perform same functionalities as method of claim 1. 
Regarding claims 24, claim 24 is rejected for the same reason as claim 4 as set forth hereinabove.
Regarding claim 31, claim 31 is rejected for the same reason as claim 1 as set forth hereinabove. Claim 31 recites a non-transitory readable medium that perform same functionalities as method of claim 1. 
Regarding claims 34-36, they are is rejected for the same reason as claims 4-6 as set forth hereinabove.
Regarding claim 46, Hsieh taught the method of claim 45 as described hereinabove. Hsieh does not explicitly teaches wherein a sum of the transmission powers of the corresponding wireless signals being transmitted over all the assigned 
However, Marupaduga teaches wherein a sum of the transmission powers of the corresponding wireless signals being transmitted over all the assigned portions of the wireless channel is less than a total transmission power allotted for all portions of the wireless channel (the combination of power level do not exceed the maximum power transmission allowable for each protocol  “While various examples have been presented for the updated transmission power levels, any and all combination of power levels that do not exceed the maximum power transmission allowable for each protocol is contemplated herein” see Marupaduga: Col.16 lines 52-56) in order to provide more efficient and satisfactory user experience (see Marupaduga: Col.1 lines 45-49).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to create the invention of Hsieh to include (or to use, etc.) wherein a sum of the transmission powers of the corresponding wireless signals being transmitted over all the assigned portions of the wireless channel is less than a total transmission power allotted for all portions of the wireless channel as taught by Marupaduga in order to provide more efficient and satisfactory user experience (see Marupaduga: Col.1 lines 45-49).
Regarding claim 47, the modified Hsieh taught the method of claim 46 as described hereinabove. Marupaduga further teaches wherein the transmission power of the corresponding wireless signal being transmitted over each assigned portion of the wireless channel is less than a maximum transmission power allotted for each portion of the wireless channel (the combination of power level do not exceed the maximum .

Claims 2-3, 7-8, 12-13, 17-18, 22-23, 32-33, 37-38 and 41-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al. (US 2018/0062787 A1) in view of Marupaduga et al. (US 10,834,678 B1) and further in view of Silverman et al. (US 2020/0287633 A1).
Regarding claim 2, the modified Hsieh taught the method of claim 1 as described hereinabove. The modified Hsieh does not explicitly teaches wherein the source of the transmission of the second wireless protocol signal originates from a legacy device that is configured to halt transmissions in the first portion of the wireless channel in response to detecting that other devices, including the access point, are transmitting signals in the first portion of the wireless channel.  
However, Silverman teaches wherein the source of the transmission of the second wireless protocol signal originates from a legacy device that is configured to halt transmissions in the first portion of the wireless channel in response to detecting that other devices, including the access point, are transmitting signals in the first portion of the wireless channel (the access point allocates the RU318 to a wireless client device the highest signal strength and to mitigate the interferences “the access point allocates the RU 318 to a wireless client device that contributes the highest signal strength 350 to 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to create the invention of the modified Hsieh to include (or to use, etc.) the source of the transmission of the second wireless protocol signal originates from a legacy device that is configured to halt transmissions in the first portion of the wireless channel in response to detecting that other devices, including the access point, are transmitting signals in the first portion of the wireless channel as taught by Silverman in order to mitigate interference between co-located wireless transceiver see Silverman: ¶[0001]).
Regarding claim 3, the modified Hsieh taught the method of claim 2 as described hereinabove. The modified Hsieh further teaches wherein the legacy device detects other devices, including the access point, that are transmitting signals in the first portion of the channel based on a carrier sense threshold of the legacy device, and wherein the method comprising: adjusting the second power level to be less than the carrier sense threshold (second power level (1dB) is less than the SNR roughly 22dB) see Hsieh: ¶[0017]); and transmitting, from the access point, the message to the client device at the second power level in the first portion of the wireless channel simultaneous with transmission, from the legacy device, of the second wireless protocol signal in the first portion of the wireless channel (message transmit at different power level simultaneous “In the instance where the first communication protocol  is a 5G wireless communication protocol and the second communication protocol is a 4G communication protocol, the updated transmission power for the 5G communication protocol would be 0 
Regarding claim 7, the modified Hsieh taught the method of claim 5 as described hereinabove. Hsieh further teaches generating, at the access point, the resource unit schedule wherein the second plurality of impacted resource units is not assigned to client devices for communication (assign lower transmission power to a station “while using lower transmission power (e.g. 1 dB as shown in FIG. 2) to communicate with the RUs RU2 and RU3” see Hsieh:  ¶[0017]; Fig.3).
The modified Hsieh does not explicitly teaches wherein the transmission of signals is centered on a different wireless channel that overlaps with the wireless channel, further comprising: determining an overlapping region between the wireless channel and the different wireless channel; 5identifying a second plurality of impacted resource units in the overlapping region.
However, Silverman teaches wherein the transmission of signals is centered on a different wireless channel that overlaps with the wireless channel, further comprising: determining an overlapping region between the wireless channel and the different wireless channel; identifying a second plurality of impacted resource units in the overlapping region (resource unit 318 is overlap first channel and second channel see Silverman: Fig.3) in order to mitigate interference between co-located wireless transceiver see Silverman: ¶[0001]).

Regarding claim 8, claim 8 is rejected for the same reason as claim 2 as set forth hereinabove. 
Regarding claims 12-13, they are is rejected for the same reason as claims 2-3 as set forth hereinabove.
Regarding claims 17-18, they are is rejected for the same reason as claims 7-8 as set forth hereinabove.
Regarding claims 22-23, they are is rejected for the same reason as claims 2-3 as set forth hereinabove.
Regarding claims 32-33, they are is rejected for the same reason as claims 2-3 as set forth hereinabove.
Regarding claims 37-38, they are is rejected for the same reason as claims 7-8 as set forth hereinabove.
Regarding claim 41, the modified Hsieh taught the method of claim 3 as described hereinabove. Hsieh further teaches wherein a received wireless signal at the legacy device in response to the transmitting, from the access point, of the message to 5, RU6, RU7 and RU8 according to signal to Nosie (SNR) on the channel see Hsieh: ¶[0017]; Fig.2).  
Regarding claim 42, the modified Hsieh taught the method of claim 3 as described hereinabove. Hsieh further comprising increasing a power level of transmissions by the access point in portions of the wireless channel other than the first portion 10of the wireless channel.  
Regarding claim 43, the modified Hsieh taught the method of claim 3 as described hereinabove. Hsieh further teaches wherein the wireless channel has a maximum allowed power level and wherein: the power level of the second wireless protocol signal is less than the maximum allowed 15power level; and the second power level of transmissions by the access point in the first portion of the wireless channel plus a power level of transmissions by the access point in portions of the wireless channel other than the first portion is less than the maximum allowed power level  (The AP can adjust (such as increase power for RU5 and RU8) a transmission power in response to the SNR of the sub-band for communicating with the RUs RU5, RU6, RU7 and RU8 see Hsieh: ¶[0017]; Fig.2).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUANG W LI whose telephone number is (571)270-1897. The examiner can normally be reached Monday - Thursday 7AM-5PMET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

GUANG W. LI
Primary Examiner
Art Unit 2478


March 22, 2022
/GUANG W LI/Primary Examiner, Art Unit 2478